



COURT OF APPEAL FOR ONTARIO

CITATION:
Michalik v. Resurrection
    Credit Union Limited, 2012 ONCA 898

DATE: 20121220

DOCKET: C53605

Doherty, Goudge and Hoy JJ.A.

BETWEEN

Lucyna Michalik

Plaintiff (Appellant)

and

Resurrection Credit Union Limited

Defendant (Respondent)

Lucyna Michalik, appearing in person

Jeremy Millard, as
amicus curiae

Christopher A.L. Caruana and Parisima Zandi, for the
    respondent

Heard and released orally: December 13, 2012

On appeal from the order of Justice James M. Spence of
    the Superior Court of Justice, dated March 21, 2011.

ENDORSEMENT

[1]

The appellant appeals the March 21, 2011 order of Spence J. striking her
    claim under r. 21.01(b) or 21.03(d) as disclosing no reasonable cause of action
    or being frivolous, without leave to amend.

[2]

The appellant, who has a 90 per cent beneficial interest in the subject
    property, 12 Spencer Avenue, Toronto, sought to sue the respondent mortgagee for
    improvident sale of the subject property and for damage to her personal effects
    at the property.

[3]

In our view, the motion judge correctly dismissed the appellants claim
    and we accordingly dismiss this appeal.

[4]

The appellant filed no responding material and the record is totally
    inadequate.  However, putting the best light possible to the appellants case,
    the appellants son, Leslaw Chlipala, holds legal title to the property in
    trust for the appellant to the extent of her beneficial interest.  The respondent
    is not in possession of the property and we have been shown nothing that
    warrants the departure from the general rule that the trustee must sue. 
    Standing to assert the cause of action accordingly lies with the son as trustee
    and the son has in fact sued the respondent mortgagee for improvident sale. 
    Should the son,
qua
trustee, breach his duties to the appellant, her
    remedy is to claim against him personally.

[5]

We also agree with the motion judge that, as pled, the appellants claim
    for damage to or loss of her personal property not removed from the subject
    property at the time of sale is statute barred.  The trustee had received an
    eviction notice.  Moreover, the appellant was well aware of the pending sale
    from prior court proceedings.  In the circumstances, we see no basis for
    interfering with the motion judges exercise of discretion not to grant leave
    to amend.

[6]

The appeal is dismissed, with costs fixed at $5,000, inclusive of
    disbursements and applicable taxes.

Doherty J.A.

S.T. Goudge J.A.

Alexandra Hoy J.A.


